Citation Nr: 1803609	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  14-13 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for chronic obstructive pulmonary disease (COPD). 

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for bilateral lower extremity edema.

4. Entitlement to service connection for asthma.

5. Entitlement to service connection for a heart condition, to include congestive heart failure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

The Veteran's representative submitted a motion to advance the appeal on the Board's docket in April 2016 on the basis of financial hardship.  The Board hereby grants this motion.  Accordingly, this appeal has been advanced on the Board's docket. See 38 C.F.R. § 20.900(c) (2017); 38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran has not been afforded a VA examination in connection with the present claims.  VA treatment records show diagnoses and treatment for COPD, hypertension, bilateral lower extremity edema, asthma, and a heart condition. See February 2017 CAPRI, pp. 1, 2, 8, 11, 41.  The Veteran has relayed his belief that these conditions are the result of his service and he contends that his records indicate that he has suffered from these conditions since his service. See December 2017 Appellate Brief, p. 2.  The Court of Appeals for Veterans Claims (Court) has held that the requirement that a disability "may be associated" with service is a "low threshold" standard. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Accordingly, the Board finds that the Veteran is entitled to a VA examination to identify whether any of the Veteran's current conditions are etiologically related to his active duty service or his service-connected right knee condition. 

The Veteran served in the Army National Guard from July 1975 to July 1979, August 1979 to August 1982, and December 1983 to December 1990. See October 1991 Military Personnel Record.  On remand, the Veteran should be given another opportunity to identify any additional outstanding medical treatment records from his National Guard service.  The AOJ should verify any relevant periods of active duty for training (ACDUTRA).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and provide him with an opportunity to identify any additional outstanding medical treatment records from his National Guard service.  If the Veteran responds with additional information, appropriate efforts should be made to obtain any outstanding identified records and to identify any periods of ACDUTRA.  All efforts made and responses received should be documented and associated with the claims file.

2. After any outstanding records have been associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of his COPD and asthma.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The entire claims file, to include a complete copy of this REMAND, should be made available to the examiner designated to provide an opinion.  The examiner should review the claims file prior to examination and elicit a detailed medical history from the Veteran.  The examination report should include a discussion of the Veteran's documented medical history and assertions.

The examiner should offer comments, an opinion and a supporting rationale for the following:

(a) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's COPD is etiologically related to his active duty service or any periods of ACDUTRA.

(b) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's asthma is etiologically related to his active duty service or any periods of ACDUTRA.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3. After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension and heart condition, to include congestive heart failure.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The entire claims file, to include a complete copy of this REMAND, should be made available to the examiner designated to provide an opinion.  The examiner should review the claims file prior to examination and elicit a detailed medical history from the Veteran.  The examination report should include a discussion of the Veteran's documented medical history and assertions.

The examiner should offer comments, an opinion and a supporting rationale for the following:

(a) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension is etiologically related to his active duty service or any periods of ACDUTRA, including a documented incident of elevated blood pressure. See October 1991 VA Treatment Record, p. 3.

(b) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's heart condition, to include congestive heart failure, is etiologically related to his active duty service or any periods of ACDUTRA.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4. After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral lower extremity edema.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The entire claims file, to include a complete copy of this REMAND, should be made available to the examiner designated to provide an opinion.  The examiner should review the claims file prior to examination and elicit a detailed medical history from the Veteran.  The examination report should include a discussion of the Veteran's documented medical history and assertions.

The examiner should offer comments, an opinion and a supporting rationale for the following:

(a) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral lower extremity edema is etiologically related to his active duty service or any periods of ACDUTRA.

(b) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral lower extremity edema has been caused or aggravated by his service-connected right knee condition.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

5. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated.  If the claim is not granted in full, the Veteran must be provided a supplemental statement of the case.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for an appellate decision.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




